OPINION — AG — (1) QUESTION: IF APPROPRIATIONS MADE TO THE "MILITARY DEPARTMENT OF OKLAHOMA" (NATIONAL GUARD — ADJUTANT GENERAL) BY SENATE BILL NO. 30 OR THE "GOVERNOR'S CONTINGENCY AND EMERGENCY FUND" BY SESSION LAWS MAY LAWFULLY BE EXPENDED IN PURCHASING "A PISTOL OR SERVICE BINOCULARS, A SABER ETC." COSTING FROM $100.00 TO $150.00 TO BE GIVEN AS AN AWARD TO THE "OUTSTANDING MILITARY STUDENT" OF OKLAHOMA UNIVERSITY? — NEGATIVE CITE: 44 O.S.H. 191, 62 O.S.H. 41.18, 62 O.S.H. 139.2, ARTICLE X, SECTION 15 (FRED HANSEN)